820 F.2d 1219Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Shahee AKBAR, Plaintiff-Appellant,v.Thomas R. ISRAEL;  Mr. Purvis, Asst. Warden, Department ofCorrections, Defendants-Appellees.
No. 86-7385.
United States Court of Appeals, Fourth Circuit.
Submitted March 27, 1987.Decided June 1, 1987.

Before HALL, SPROUSE and CHAPMAN, Circuit Judges.
Shahee Akbar, appellant pro se.
Mark Ralph Davis, Office of the Attorney General of Virginia, for appellees.
PER CURIAM:


1
Shahee Akbar, a Virginia inmate, submitted a 42 U.S.C. Sec. 1983 complaint on 5 November 1986, alleging violation of his constitutional rights.  The district court conditionally filed the complaint on 20 November 1986 and then continued further proceedings in the action for 90 days for Akbar to pursue his administrative remedies.  See 42 U.S.C. Sec. 1997e.  Akbar responded to this order on 25 November, but did not demonstrate that he had exhausted his administrative remedies.  The district court found Akbar's response inadequate to excuse him from the November 20 order, and continued that order in effect.  Akbar appeals.


2
The order Akbar appeals from is not a final order because it does not dispose of all the issues so that nothing remains to be determined.   Coopers & Lybrand v. Livesay, 437 U.S. 463, 467 (1978).  This case may not be appealed under the exceptions of 28 U.S.C. Sec. 1292(b).  Nor does the appeal fit under the collateral order doctrine of Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


3
We dispense with oral argument because the dispositive issues have recently been decided authoritatively and dismiss the appeal for lack of jurisdiction.


4
DISMISSED.